 WOODVIEW CALABASAS HOSPITALNeuro Affiliates Company, A Joint Venture BetweenAmerican Psychiatric Hospital of Californiaand N.P.H.S. d/b/a Woodview Calabasas Hos-pital and Hospital and Service EmployeesUnion, Local 399, Service Employees Interna-tional Union, AFL-CIO. Case 31-CA-10342August 3, 1981DECISION AND ORDERUpon a charge filed on August 20, 1980, by Hos-pital and Service Employees Union, Local 399,Service Employees International Union, AFL-CIO, herein called the Union, and duly served onNeuro Affiliates Company, A Joint Venture Be-tween American Psychiatric Hospital of Californiaand N.P.H.S. d/b/a Woodview Calabasas Hospital,herein called Respondent, the General Counsel ofthe National Labor Relations Board, by the Re-gional Director for Region 31, issued a complainton September 16, 1980, against Respondent, alleg-ing that Respondent had engaged in and was en-gaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the National Labor Rela-tions Act, as amended. Copies of the charge andthe complaint and notice of hearing before an ad-ministrative law judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on August 8,1980, following a Board election in Cases 31-RM-625 and 31-RD-528, the Union was duly certifiedas the exclusive collective-bargaining representativeof Respondent's employees in the unit found appro-priate;' and that, commencing on or about August13, 1980, and at all times thereafter, Respondenthas refused, and continues to date to refuse, to bar-gain collectively with the Union as the exclusivebargaining representative, although the Union hasrequested and is requesting it to do so. On Septem-ber 24, 1980, Respondent filed its answer to thecomplaint admitting in part, and denying in part,the allegations in the complaint, and stating certainaffirmative defenses.On January 23, 1981, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on February 3,1981, the Board issued an order transferring theproceeding to the Board and a Notice To Show'Official notice is taken of the record in the representation proceeding,Cases 31-RM-625 and 31-RD-528, as the term "record" is defined inSees. 102.68 and 102.69(g) of the Board's Rules and Regulations, Series 8,as amended. See LTV Electrosystems. Inc., 166 NLRB 938 (1967), enfd.388 F.2d 683 (4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151(1967), enfd. 415 F.2d 26 (5th Cir. 1969); Iniertype Co. v. Penello, 269F.Supp. 573 (D.C.va. 1967); Follerr Corp.., 164 NLRB 378 (1967), enfd.397 F.2d 91 (7th Cir. 1968); Sec. 9(d) of the NLRA, as amended.Cause why the General Counsel's Motion for Sum-mary Judgment should not be granted.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and in its motionin opposition to the General Counsel's Motion forSummary Judgment, Respondent admits that it hasrefused, and that it continues to refuse, to bargaincollectively with the Union as the exclusive collec-tive-bargaining representative of the employees inthe unit found appropriate. Further, in its answerto the complaint, Respondent admits that theUnion is the exclusive representative for the pur-poses of collective bargaining of the employees inthe unit found appropriate, and, by virtue of Sec-tion 9(a) of the Act, is the exclusive representativeof all the employees in said unit for the purposes ofcollective bargaining with respect to rates of pay,wages, hours of employment, and other terms andconditions of employment. However, notwithstand-ing its admission in this latter regard, Respondentin its answer to the complaint raises the "affirma-tive defenses" that the Board erred in its findingsof fact and conclusions of law regarding certainchallenged ballots that were determinative in theelection results and therefore resulted in theBoard's improper certification of the Union for thebargaining unit found appropriate herein. More-over, Respondent in its subsequent motion in oppo-sition to the General Counsel's Motion for Sum-mary Judgment now denies that the Union is theexclusive representative for the purposes of collec-tive bargaining of the employees in the unit foundappropriate, again asserting that the Board's certifi-cation of representative was improper inasmuch asit was based upon what Respondent contends wasthe Board's erroneous ruling upholding the Hear-ing Officer in his report on challenged ballots.The General Counsel argues that all issues raisedby Respondent in this proceeding were carefullyinvestigated, fully considered, and finally resolvedin the underlying representation proceeding. TheGeneral Counsel further argues that no special cir-cumstances exist, and that none have been raisedby Respondent, which would require a reexamina-tion of the underlying representation proceeding.Finally, the General Counsel asserts that, Respond-ent having admitted that the Union requested it tobargain and that Respondent refused the Union'srequest, there are no litigable issues remainingwhich would warrant a hearing. We agree with theGeneral Counsel.Review of the record herein, including therecord in the representation proceeding, Cases 31-257 NLRB No. 65497 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRD-528 and 31-RM-625, establishes that pursuantto a Stipulation for Certification Upon ConsentElection, approved by the Regional Director forRegion 31 on June 21, 1978, an election was con-ducted on July 12, 1978. The tally was 33 votesfor, and 45 votes against, the Union, with 30 chal-lenged ballots, a sufficient number to affect the re-sults of the election. Thereafter, on September 28,1978, the Regional Director for Region 31 issued areport on the challenged ballots, in which he rec-ommended that 5 of the challenges be sustained, 17be overruled, and the remaining 8 be resolved at ahearing, if after opening and counting the 17 over-ruled challenged ballots the revised tally of ballotsshowed that the 8 were determinative.Subsequently, Respondent filed exceptions to theRegional Director's report on the challenged bal-lots. Therein Respondent contended, inter alia, thatthe Regional Director erred in overruling the chal-lenge to the ballot of employee Moers, on thegrounds, as found by the Regional Director, thatMoers was properly includable in the unit.On March 8, 1979, the Board issued its Decisionand Direction in which it adopted the Regional Di-rector's recommendations in his report on the chal-lenged ballots, except that the Board added theballot of employee Moers to the group of chal-lenged ballots to be resolved at a hearing.On March 15, 1979, the challenged ballots whichwere overruled were opened and counted pursuantto the Board's Decision and Direction, and a re-vised tally of ballots was issued, showing 45 votesfor, and 48 votes against, the Union, with 9 remain-ing undetermined challenged ballots, a sufficientnumber to affect the results of the election.Thereafter, on March 20, 1979, Respondenttimely filed objections to the revised tally of bal-lots. Subsequently, on April 4, 1979, the ActingRegional Director for Region 31 issued his Reporton Objections and Notice of Hearing on Chal-lenges, in which he recommended that Respond-ent's objection to the Board agent's voiding of aballot be sustained, and that the ballot be countedas a "No" vote against the Union. Thereafter, onMay 2, 1979, by direction of the Board, the DeputyExecutive Secretary of the Board issued an Orderadopting the Acting Regional Director's recom-mendations and ordered that the revised tally ofballots be further revised to show 45 votes for and49 votes against the Union, with 9 remaining unde-termined challenged ballots, a sufficient number toaffect the results of the election.A hearing on the challenged ballots was con-ducted during May 1979, and on December 31,1979, Hearing Officer Paula I. Paley issued herreport on the challenged ballots, in which she rec-ommended that the challenges to three ballots besustained and that the challenges to the remainingsix ballots be overruled, that those ballots beopened and counted, and that an appropriate certi-fication be issued. Thereafter, on January 10, 1980,Respondent filed exceptions to the Hearing Offi-cer's report on the challenged ballots.On July 16, 1980, the Board issued its Supple-mental Decision and Direction to open and countthe challenged ballots, in which it adopted theHearing Officer's findings and recommendations,and directed that the Regional Director open andcount the ballots of employees Bogert, Holcomb,Klein, McElroy, Wissusik, and Moers, prepare andserve on the parties a revised tally of ballots, andissue an appropriate certification.On July 30, 1980, the aforementioned six ballotswere opened and counted pursuant to the Board'sSupplemental Decision and Direction, and a cor-rected revised tally of ballots was issued, showing51 votes for, and 49 votes against, the Union. Sub-sequently, on August 8, 1980, the Regional Direc-tor for Region 31 issued a Certification of Repre-sentative, certifying the Union as the exclusive col-lective-bargaining representative of the employeesin the unit in question.In its motion in opposition to the General Coun-sel's Motion for Summary Judgment, Respondentrenews the contentions it earlier put forth in sup-port of its exceptions to the Regional Director'sreport on the challenged ballots, with regard to theballot of employee Moers, and raises contentions insupport of its earlier exceptions to the Hearing Of-ficer's report on the challenged ballots, with regardto the ballots of employees Bogert, Holcomb,Klein, McElroy, and Wissusik, as well as Moers.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborSee Pittsburgh Plate Glass Co. v. L.R.B.. 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).498 WOODVIEW CALABASAS HOSPITALpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is now, and has been at all times ma-terial herein, a joint venture of American Psychiat-ric Hospital of California and N.P.H.S. d/b/aWoodview Calabasas Hospital, with an office andprincipal place of business located in Calabasas,California, where it is engaged in providing mentalhealth care. Respondent, in the course and conductof its business operations, annually purchases andreceives goods or services valued in excess of$50,000 directly from suppliers located outside theState of California, and annually derives gross rev-enues in excess of $250,000.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, anda health care institution within the meaning of Sec-tion 2(14) of the Act and that it will effectuate thepolicies of the Act to assert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within themeaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:Unit clerical assistants, psychiatric aides, certi-fied occupational therapist assistants, licensedvocational nurses, dietary employees, house-keeping employees, licensed psychiatric techni-cians, and maintenance employees; excludingbusiness office clericals, teachers, marriage andfamily counselors, licensed clinical socialworkers, medical records clerks, professionalemployees, registered nurses, guards and su-pervisors as defined in the Act.2. The certificationOn July 12, 1978, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 31, designated the Union astheir representative for the purpose of collectivebargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton August 8, 1980, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about July 30, 1980, and atall times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about August 13, 1980, and continu-ing at all times thereafter to date, Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees insaid unit.Accordingly, we find that Respondent has, sinceAugust 13, 1980, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent, set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-499 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Neuro Affiliates Company, A Joint VentureBetween American Psychiatric Hospital of Califor-nia and N.P.H.S. d/b/a Woodview Calabasas Hos-pital is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, anda health care institution within the meaning of Sec-tion 2(14) of the Act.2. Hospital and Service Employees Union, Local399, Service Employees International Union, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3. Unit clerical assistants, psychiatric aides, certi-fied occupational therapist assistants, licensed voca-tional nurses, dietary employees, housekeeping em-ployees, licensed psychiatric technicians, and main-tenance employees; excluding business office cleri-cals, teachers, marriage and family counselors, li-censed clinical social workers, medical recordsclerks, professional employees, registered nurses,guards and supervisors as defined in the Act, con-stitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b)of the Act.4. Since August 8, 1980, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about August 13, 1980, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclu-sive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Neuro Affiliates Company, A Joint Venture Be-tween American Psychiatric Hospital of Californiaand N.P.H.S. d/b/a Woodview Calabasas Hospital,Calabasas, California, its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Hospital and Serv-ice Employees Union, Local 399, Service Employ-ees International Union, AFL-CIO, as the exclu-sive bargaining representative of its employees inthe following appropriate unit:Unit clerical assistants, psychiatric aides, certi-fied occupational therapist assistants, licensedvocational nurses, dietary employees, house-keeping employees, licensed psychiatric techni-cians, and maintenance employees; excludingbusiness office clericals, teachers, marriage andfamily counselors, licensed clinical socialworkers, medical records clerks, professionalemployees, registered nurses, guards and su-pervisors as defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Calabasas, California, facilitycopies of the attached notice marked "Appendix."3Copies of said notice, on forms provided by theRegional Director for Region 31, after being dulysigned by Respondent's representative, shall be' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."500 WOODVIEW CALABASAS HOSPITALposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 31,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Hospital and Service Employees Union,Local 399, Service Employees InternationalUnion, AFL-CIO, as the exclusive representa-tive of the employees in the bargaining unitdescribed below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:Unit clerical assistants, psychiatric aides,certified occupational therapist assistants, li-censed vocational nurses, dietary employees,housekeeping employees, licensed psychiat-ric technicians, and maintenance employees;excluding business office clericals, teachers,marriage and family counselors, licensedclinical social workers, medical recordsclerks, professional employees, registerednurses, guards and supervisors as defined inthe Act.NEURO AFFILIATES COMPANY, AJOINT VENTURE BETWEEN AMERI-CAN PSYCHIATRIC HOSPITAL OF CALI-FORNIA AND N.P.H.S. D/B/A WOOD-VIEW CALABASAS HOSPITAL501